Citation Nr: 0318575	
Decision Date: 08/01/03    Archive Date: 08/13/03	

DOCKET NO.  02-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, variously  diagnosed as bipolar 
affective disorder, Type I, with psychotic features, and 
substance induced mood disorder, alcohol dependence, cannabis 
dependence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from and October 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied service 
connection for an acquired psychiatric disorder.


REMAND

The Veteran's Claims Assistance Act (VCAA) and regulations 
implementing this liberalizing legislation are applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA provides that the VA will make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims, and requires the need to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.

A review of the claims folder reveals that the RO informed 
the appellant and representative of the legal requirements of 
VCAA in notification dated in June 2001.  Additionally, the 
veteran and representative have been informed of the laws and 
regulations governing the awards of service connection and 
VCAA in the March 2002 statement of the case.

The Board finds that the veteran should have been provided a 
VA examination, with review of the claims folder, and with a 
request for medical opinions in accordance with 38 U.S.C.A. 
§ 5103A(d)(2).  The veteran has received clinical diagnoses 
of bipolar affective disorder, Type I, with psychotic 
features, and substance induced mood disorder, alcohol 
dependence, and cannabis dependence during a VA 
hospitalization in March 2001, many years after service.  The 
veteran was administratively separated from service for a 
personality disorder characterized as schizoid personality.  
In March 2002, a VA physician wrote that he had been treating 
the veteran for bipolar disorder and that this "condition 
may have been exacerbated by his military experience."  

In accordance with 38 U.S.C.A. § 5103A (d) (2), there is 
evidence of a current disability and, although the VA 
physician's notation of March 2002 is completely silent for 
any reasons and bases for his statement that the veteran's 
bipolar disorder "may" be related to his military service, 
that note satisfies the requirement that there be some 
evidence that current disability "may" be associated with 
the veteran's military service in accordance with the 
governing statute which requires VA to treat an examination 
or opinion as being necessary to make an informed decision.

Additionally, in its July 2003 written argument, the 
representative attached two excerpts from medical journals 
which generally discuss a relationship between personality 
traits and psychosis and/or schizophrenia.  Although these 
medical journal excerpts are only marginally relevant to the 
veteran's specific claim, the representative did not waive 
the initial consideration of these materials by the RO.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Although the veteran already 
indicated in July 2001 that the only 
treatment he received for psychiatric 
problems was during service followed, by 
his next treatment by VA in January 2001, 
the veteran should again be requested to 
identify the times, places and locations 
of any psychiatric treatment he may have 
received at any time following his 
separation from service in March 1972 
until January 2001.  If the veteran 
identifies any additional treatment, the 
RO should follow-up to collect copies all 
records identified by the veteran.  
Additionally, the VA treatment records on 
file extend through April 2001, but it 
appears from the VA physician's March 
2002 statement that the veteran has 
continued to receive treatment with VA; 
thus, all records of the veteran's 
treatment with VA from April 2001 forward 
should be collected and associated with 
the veteran's claims folder.

2.  After completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The veteran's claims 
folder, including any materials collected 
on remand, must be provided to the VA 
physician for review in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the initial 
manifestations of the veteran's current 
psychiatric disability had their onset 
during the veteran's period of service.  
Further, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
psychiatric disability is otherwise 
related to his period of service.  A 
review of the clinical evidence on file 
and a discussion of that evidence in the 
final report of examination is essential.  
Please provide a statement of reasons or 
bases to support any opinions or 
conclusions offered.

3.  After completing the above 
development, the RO should review the 
report of examination to ensure that it 
answers the questions presented above.  
If inadequate in this regard, the 
examination report should be returned to 
the VA doctor for corrective action.  The 
RO should then consider the veteran's 
claim in light of the development 
conducted on remand and, if the benefit 
sought is not allowed, the veteran and 
representative must be provided a 
statement of the case which contains a 
discussion of the applicable laws and 
regulations, VCAA, and the clinical 
evidence on file.  The veteran and 
representative must be provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




